Citation Nr: 9903886	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-17 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to November 1979, 
and on active duty for training from July 12, 1980, to July 
14, 1980.  He also had other periods of active duty for 
training and/or inactive duty training service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
November 1996.  This matter was transferred to the RO in 
Buffalo, New York, and a statement of the case was issued by 
that RO in April 1997.  The substantive appeal was received 
in July 1997.

The Board notes that in December 1997, this case was advanced 
on the docket by order of the Acting Chairman of the Board 
pursuant to 38 C.F.R. § 20.900(c) (1998).


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1980.

2.  By decision dated in October 1980, the RO granted the 
appellant service connection for the cause of the veteran's 
death.

3.  In February 1988, the RO received , from the appellant, 
an Application for Survivors' and Dependents' Educational 
Assistance under the provisions of Chapter 35, Title 38, 
United States Code.

4.  On May 16, 1988 the RO requested the appellant to furnish 
a certified copy of her marriage certificate.  She was 
informed that this evidence must be received by the VA within 
one year of the date of the letter.

5.  In November 1995, the RO received, from the appellant, an 
Application for Survivors' and Dependents' Educational 
Assistance under the provisions of Chapter 35, Title 38, 
United States Code.

6.  By VA letter dated in March 1996, the appellant was 
notified that her claim for educational assistance benefits 
was denied because she was no longer entitled to these 
benefits.  


CONCLUSION OF LAW

The criteria for entitlement to Chapter 35 educational 
benefits have not been met. 38 U.S.C.A. §§ 3501(a)(1)(B), 
3512(b) (West 1991); 38 C.F.R. § 21.3032 (1987), §§ 21.3046, 
21.3047 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that she is entitled to Chapter 35 
educational benefits on the basis that she was unable to 
previously pursue an education, and that she was never told 
that there was a limited time during which she was entitled 
to such benefits.  

The appellant's eligibility for educational assistance under 
Chapter 35 is based on her status as the surviving spouse of 
the veteran, whose death, as will be discussed below, was 
found to be caused by a service-connected disability. 
38 U.S.C.A. §§ 3501(a)(1)(B), 3512 (West 1991); 38 C.F.R. §§ 
21.3020, 21.3021(a)(2)(i) (1998).  Statutory and regulatory 
law provides that if the veteran's death occurred after 
November 30, 1968, and VA made a final decision, before 
October 28, 1986, that the veteran died of a service-
connected disability (and that he/she is therefore eligible 
for dependents' educational assistance), the beginning date 
of the surviving spouse's eligibility for Chapter 35 benefits 
is the date of death of the veteran who dies while a total, 
service-connected disability evaluated as permanent in nature 
was in existence, or the date on which VA determines that the 
veteran died of a service-connected disability.  The ending 
date of eligibility, or the delimiting date, arises ten years 
later.  38 U.S.C.A. § 3512(b)(1)(C) (West 1991); 38 C.F.R. 
§ 21.3046(b)(4), (c) (1998).  

The period of eligibility cannot exceed 10 years and can be 
extended only as provided in paragraph (d) of 38 C.F.R. 
§ 21.3046 and 38 C.F.R. § 21.3047 (1998).  The provisions of 
paragraph (d) are not applicable to the instant case. 
38 C.F.R. § 21.3047 provides that an eligible spouse or 
surviving spouse shall be granted an extension of the 
applicable period of eligibility as otherwise determined by 
section 21.3046 provided (1) the spouse or surviving spouse 
applies for the extension within the appropriate time limit, 
(2) was prevented from initiating or completing the chosen 
program of education within the otherwise applicable period 
of eligibility because of a physical or mental disability 
that did not result from the willful misconduct of the 
eligible spouse or surviving spouse, (3) provides VA with any 
requested evidence tending to show that the requirements of 
(2) have been met, and (4) is otherwise eligible for payment 
of educational assistance for the training pursuant to 38 
U.S.C. chapter 35. 38 C.F.R. § 21.3047 (1998).  Application 
for an extension must be made within one year after the last 
date of the delimiting period, the termination of the period 
of physical or mental disability, or October 1, 1980, 
whichever date is latest.  38 U.S.C.A. § 3512(b)(2) (West 
1991).

In this case, the veteran died on July [redacted], 1980, due to 
injuries sustained while he was a passenger in a military 
vehicle that was involved in an accident earlier that month.  
The appellant filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow or Child) in August 1980.  By decision dated in October 
30, 1980, the RO granted the appellant service connection for 
the cause of the veteran's death.  

The appellant filed a application for Survivors' and 
Dependents' Educational Assistance under Chapter 35 in 
November 1995.  In accordance with applicable law, however, 
her eligibility period for Chapter 35 benefits began on 
October 30, 1980, and ended ten years later, on October 30, 
1980. 38 U.S.C.A. § 3512(b)(1)(C); 38 C.F.R. § 21.3046(b)(4).  
The October 30, 1990 delimiting date may not be extended 
because the appellant did not apply for an extension within 
the appropriate time limit; and she has not contended that 
she was prevented from initiating or completing a program of 
education within the ten-year period due to physical or 
mental disability which was not the result of her own willful 
misconduct (nor does the evidence of record even suggest such 
a scenario). 38 U.S.C.A. § 3512(b)(2).  

It is noted that the appellant had previously filed a claim 
for Chapter 35 benefits (in February 1988) and that in a May 
16, 1988 the RO requested the appellant to furnish a 
certified copy of her marriage certificate.  She was informed 
that this evidence must be received by the VA within one year 
of the date of the letter but she did not provide such 
evidence.  As such, this claim became abandoned, and the 
claim received in November 1995 was a new application (claim) 
for education benefits.  See 38 C.F.R. § 21.3032 (1987) which 
provided that the VA will consider a claim abandoned when it 
requests evidence and the eligible person does not provide it 
within one year and any subsequent communication will be 
considered a new application..  

The appellant notes that she has had to raise her (and the 
veteran's) child, who was an infant at the time of the 
veteran's death, by herself and that this rendered her, until 
recently, unable to pursue a course of education.  Further, 
she contends that she not notified that there was a limited 
time during which she was entitled to education benefits 
under Chapter 35.  

Regarding the latter argument, the Board notes that attached 
to the original award letter for entitlement to dependency 
and indemnity compensation benefits dated in October 1980, 
was a copy of VA Form 21-8765 (Service Connected Death Award 
Attachment), which informed the appellant that, among other 
things, she may have been entitled to education benefits but 
that courses must be completed within ten years of the 
veteran's death.  Although it is unfortunate that the 
appellant was apparently not aware of the 10 year time period 
of eligibility for entitlement to Chapter 35 benefits, the RO 
did inform her of this limitation, and her lack of awareness 
(through no fault of VA) and/or inability to use Chapter 35 
benefits within the delimiting period does not provide a 
legal basis for an extension of her delimiting date.  There 
is no statutory authority in this case to grant an extended 
period of eligibility based on a request submitted several 
years after the initial eligibility period has ended.

Again, the Board acknowledges the appellant's assertions, and 
sympathizes with her; however, there is no legal basis on 
which to grant the benefit sought on appeal. As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board has considered the appellant's arguments that she 
is eligible for Chapter 35 benefits, but must point out that 
we are bound by the applicable laws and regulations governing 
such claims.  Under those laws and regulations, this claim 
must be denied.




ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

